Citation Nr: 1707486	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 9, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted a TDIU effective August 9, 2012.

This matter has been previously remanded by the Board in May 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's initial claim for TDIU was received on January 3, 2012; it was not factually ascertainable as of January 3, 2011 that the Veteran was unemployable due to service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an effective date of January 3, 2012 for the award of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.400(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The current appeal is for an earlier effective date for the award of a TDIU.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (stating that no duty to provide VCAA notice arises from receipt of a notice of disagreement).

With regard to the appeal for an earlier effective date, the Board finds that no VCAA notice is necessary because the earlier effective date issue depends exclusively on documents that are already contained in the record, and on the undisputed facts of the case.  As explained below, the earliest possible effective date is being granted, that is, one year prior to the date of receipt of the informal claim for entitlement to a TDIU on January 3, 2012.  See 38 C.F.R. § 3.400(o).  No additional development could alter the evidentiary or procedural posture of this case.  The Court has held that an appellant claiming an earlier effective date is not prejudiced by the failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

VA satisfied any duty to assist the Veteran in the development of the appeal. As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Earlier Effective Date for the Award of a TDIU - Laws and Regulations

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361(1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  Norris, 12 Vet. App. 413, 420; Hurd, 13 Vet. App. 449.  In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).   A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Entitlement to an Earlier Effective Date for the Award of a TDIU - Analysis

The Veteran contends that an effective date earlier than August 9, 2012 is warranted for the award of a TDIU.  He contends that his initial claim of entitlement to a TDIU was filed on January 3, 2012 and that he was unable to secure and maintain substantially gainful employment due to his service-connected disabilities before that date. The Veteran has reported that, for the most part, his work experience has been in physical labor.  He reported having a GED.

After a review of all the lay and medical evidence, the Board finds that the Veteran's January 3, 2012 statement constituted the earliest informal claim for entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  Furthermore, the Board finds that the Veteran had no pending, unadjudicated claim for a TDIU or increased rating prior to January 3, 2012.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  

As an initial matter, the Board finds that the Veteran's service-connected disabilities met the schedular criteria for consideration of a TDIU as of June 21, 2010, as there was a combined disability rating of 70 percent, and the combined rating of the Veteran's service-connected diabetes mellitus and the bilateral upper and lower extremity peripheral neuropathies, secondary to the diabetes mellitus, was 40 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is service-connected for coronary artery disease, rated 10 percent from January 24, 2011, and 60 percent from August 9, 2012; bilateral hearing loss, rated 30 percent from June 21, 2010 and 40 percent from January 3, 2012; post-traumatic stress disorder (PTSD), rated 30 percent from October 1, 2010; diabetes mellitus, with hypertension, erectile dysfunction, cataracts, and carotid artery stenosis, rated 20 percent from June 21, 2010; tinnitus, rated 10 percent from June 21, 2010; peripheral neuropathy of the left upper extremity, rated 10 percent from June 21, 2010; peripheral neuropathy of the right upper extremity, rated 10 percent from June 21, 2010; peripheral neuropathy of the left lower extremity, rated 10 percent from June 21, 2010; and peripheral neuropathy of the right lower extremity, rated 10 percent from June 21, 2010.  The Veteran's combined rating was 70 percent from June 21, 2010; 80 percent from October 1, 2010; and 90 percent from August 9, 2012.

After review of all the evidence of record, lay and medical, the Board next finds that the weight of the evidence supports a finding that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities since receipt of his January 3, 2012 TDIU claim.

A July 2010 VA examination report indicated that the Veteran was employed as a surface coal miner, and had been with his current employer from almost 12 years.  He was retired and receiving Social Security.  He was on leave from work until August 2, 2010 due to a staph infection.  

An August 2010 VA examination report indicated that the Veteran had been on medical leave from work due to a MRSA infection in his left knee, but was recently cleared to work.  The Veteran reported that he gave his resignation the previous day.

An October 2010 VA treatment note indicated that the Veteran could no longer work because of chronic left knee pain from a recent MRSA infection.

A January 2011 VA examination report indicated that the Veteran had been an average student.  He reported working prior to service clearing the way for telephone lines and for a few years reclaiming area that had been strip mined.  His military occupational specialty was light amphibious crewman.  The VA examiner noted PTSD symptoms of depression, irritability, episodes of crying, difficulty concentrating, difficulty making decisions, and occasional thoughts of death without suicidal intent or plan.  The report indicated that the Veteran had worked as a welder, but was currently retired due to knee problems.

A private psychiatric evaluation received in April 2011 indicated that the Veteran reported having explosions of anger, particularly when something did not go as he anticipated.  He also reported avoiding crowds and experiencing anxiety around other people.  The Veteran stated that he chose jobs that allowed him to either work at night or in small groups with one or two other individuals.  He held several jobs after service, including as a welder for 13 years until the company closed, one year as a security guard, five years as an "outside man," at a local marina, and in the mines.  He worked in a mine for the last 10 years of his employment.  

In sum, all of the evidence prior to receipt of his January 3, 2012 claim established that he had stopped working due to his non-service-connected left knee problems to include from residuals of a staph infection. Disability stemming from non-service-connected conditions may not be considered for TDIU purposes.

Resolving reasonable doubt in favor of the Veteran, it is established that his service-connected conditions resulted in his unemployability as of receipt of his January 3, 2012. 

Following a July 2012 VA audiology examination, it was determined that any employer would have to make significant accommodations given the extent of his hearing loss. It was noted that he was unable to communicate without hearing aids and that hearing aids could not be used in environments which were excessively noisy or dirty. Even use of hearing aids in a quiet environment would result in communication difficulties in that the Veteran would likely require that spoken communication be repeated at times. 

In a July 2012 VA examination report to determine the nature and severity of his diabetes mellitus, the VA examiner opined that the Veteran's diabetes precluded him from being gainfully employed in moderate to heavy physical occupations (which was the type of employment that he was accustomed to and had experience in.)  

In August 2012, the Veteran's treating physician stated that the Veteran had a lack of endurance and was unable to participate in any strenuous activities due to his diabetes, including brisk long distance walking, performing heavy manual labor, and being outdoors in the heat.  He opined that the Veteran was totally and permanently disabled, and unable to engage or regain substantial gainful employment due to his diabetes and diabetic complications.  

Prior to his receipt of claim, it was noted that he was unemployed due to left knee disability, which is not related to service. After receipt of his claim, it is clear that the combination of his service-connected disabilities, including hearing loss and diabetes mellitus, rendered him unable to work in the field of physical labor. Further, his ability to perform sedentary work would be limited by his PTSD symptoms, to include irritability, angry outbursts, avoidance of people, and hypervigilance, and difficulty communicating due to bilateral hearing loss.

Despite the Board's finding that the Veteran's service-connected disabilities substantially impacted his ability to work from June 2010 per the schedular criteria, he did not file any type of claim for TDIU until January 3, 2012.  Again, as noted above, there is no evidence within one year of the receipt of claim establishing unemployability due to service-connected conditions. See January 2011 VA examination report and April 2011 private psychiatric evaluation. 

The proper effective date for the award of TDIU under 38 C.F.R. § 3.400 is receipt of his claim for a TDIU on January 3, 2012.  Therefore, the Board finds that the award of a TDIU is effective January 3, 2012.  See 38 C.F.R. § 3.400(o).


ORDER

An effective date of January 3, 2012 for the award of a TDIU is granted.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


